                                                                       JS-6
 1

 2

 3

 4

 5

 6

 7

8                                UNITED STATES DISTRICT COURT

 9                          CENTRAL DISTRICT OF CALIFORNIA

10   MICHAEL RESENDEZ,                            Case No. 2:18-03801 ADS

11                                Petitioner,

12                                v.              JUDGMENT

13   JAMES ROBERTSON, Warden,

14                                Respondent.

15

16         Pursuant to the Court’s Memorandum Opinion and Order Dismissing Petition for

17   Writ of Habeas Corpus, IT IS HEREBY ADJUDGED that the above-captioned case is

18   dismissed with prejudice.

19

20   DATED: March 20, 2019                      __/s/Autumn D. Spaeth        _
                                                HONORABLE AUTUMN D. SPAETH
21                                              United States District Judge

22

23

24
